Title: From James Madison to James Monroe, 8 March 1824
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Mar. 8. 1824
        
        My known respect for the public & personal worth of Dr. Richard Field has led to a wish from his friends that I would make it known at a moment when his name will be before you as a candidate for a Collectorship. I must apologize for any intrusion in such a case; but in speaking of Docr Field I can not say less than that from every thing I have known or believe of his character, he is well qualified for such a trust, and that he has always been ranked among our most patriotic Citizens. With the highest respect
        
          James Madison
        
      